

	

		II

		109th CONGRESS

		1st Session

		S. 2170

		IN THE SENATE OF THE UNITED STATES

		

			December 21,

			 2005

			Mr. Frist (for himself,

			 Mr. Biden, and Mr. Lugar) introduced the following bill; which was

			 read twice

		

		

			December 22 (legislative day, December 21),

			 2005

			Considered, read the third time, and passed

		

		A BILL

		To provide for global pathogen surveillance and

		  response.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Global Pathogen Surveillance Act

			 of 2005.

		2.Findings;

			 purpose

			(a)FindingsCongress

			 makes the following findings:

				(1)The frequency of

			 the occurrence of biological events that could threaten the national security

			 of the United States has increased and is likely increasing. The threat to the

			 United States from such events includes threats from diseases that infect

			 humans, animals, or plants regardless of if such diseases are introduced

			 naturally, accidentally, or intentionally.

				(2)The United States

			 lacks an effective and real-time system to detect, identify, contain, and

			 respond to global threats and also lacks an effective mechanism to disseminate

			 information to the national response community if such threats arise.

				(3)Bioterrorism

			 poses a grave national security threat to the United States. The insidious

			 nature of a bioterrorist attack, the likelihood that the recognition of such an

			 attack would be delayed, and the underpreparedness of the domestic public

			 health infrastructure to respond to such an attack could result in catastrophic

			 consequences following a biological weapons attack against the United

			 States.

				(4)The ability to

			 recognize that a country or organization is carrying out a covert biological

			 weapons programs is dependent on a number of indications and warnings. A

			 critical component of this recognition is the timely detection of sentinel

			 events such as laboratory accidents and community-level outbreaks that could be

			 the earliest indication of an emerging bioterrorist program in a foreign

			 country. Early detection of such events may enable earlier counterproliferation

			 intervention.

				(5)A contagious

			 pathogen engineered as a biological weapon and developed, tested, produced, or

			 released in a foreign country could quickly spread to the United States.

			 Considering the realities of international travel, trade, and migration

			 patterns, a dangerous pathogen appearing naturally, accidentally, or

			 intentionally anywhere in the world can spread to the United States in a matter

			 of days, before any effective quarantine or isolation measures could be

			 implemented.

				(6)To combat

			 bioterrorism effectively and ensure that the United States is fully prepared to

			 prevent, recognize, and contain a biological weapons attack, or emerging

			 infectious disease, measures to strengthen the domestic public health

			 infrastructure and improve domestic event detection, surveillance, and

			 response, while absolutely essential, are not sufficient.

				(7)The United States

			 should enhance cooperation with the World Health Organization, regional

			 international health organizations, and individual countries, including data

			 sharing with appropriate agencies and departments of the United States, to help

			 detect and quickly contain infectious disease outbreaks or a bioterrorism agent

			 before such a disease or agent is spread.

				(8)The World Health

			 Organization has done an impressive job in monitoring infectious disease

			 outbreaks around the world, particularly with the establishment in April 2000

			 of the Global Outbreak Alert and Response Network.

				(9)The capabilities

			 of the World Health Organization depend on the quality of the data and

			 information the Organization receives from the countries that are members of

			 the Organization and is further limited by the narrow list of diseases (such as

			 plague, cholera, and yellow fever) on which such surveillance and monitoring is

			 based and by the consensus process used by the Organization to add new diseases

			 to the list. Developing countries, in particular, often are unable to devote

			 the necessary resources to build and maintain public health

			 infrastructures.

				(10)In particular,

			 developing countries could benefit from—

					(A)better trained

			 public health professionals and epidemiologists to recognize disease

			 patterns;

					(B)appropriate

			 laboratory equipment for diagnosis of pathogens;

					(C)disease reporting

			 systems that—

						(i)are

			 based on disease and syndrome surveillance; and

						(ii)could enable an

			 effective response to a biological event to begin at the earliest possible

			 opportunity;

						(D)a narrowing of

			 the existing technology gap in disease and syndrome surveillance capabilities,

			 based on reported symptoms, and real-time information dissemination to public

			 health officials; and

					(E)appropriate

			 communications equipment and information technology to efficiently transmit

			 information and data within national, international regional, and international

			 health networks, including inexpensive, Internet-based Geographic Information

			 Systems (GIS) and relevant telephone-based systems for early recognition and

			 diagnosis of diseases.

					(11)An effective

			 international capability to detect, monitor, and quickly diagnose infectious

			 disease outbreaks will offer dividends not only in the event of biological

			 weapons development, testing, production, and attack, but also in the more

			 likely cases of naturally occurring infectious disease outbreaks that could

			 threaten the United States. Furthermore, a robust surveillance system will

			 serve to deter, prevent, or contain terrorist use of biological weapons,

			 mitigating the intended effects of such malevolent uses.

				(b)PurposesThe

			 purposes of this Act are as follows:

				(1)To provide the

			 United States with an effective and real-time system to detect biological

			 threats that—

					(A)utilizes

			 classified and unclassified information to detect such threats; and

					(B)may be utilized

			 by the human or the agricultural domestic disease response community.

					(2)To enhance the

			 capability of the international community, through the World Health

			 Organization and individual countries, to detect, identify, and contain

			 infectious disease outbreaks, whether the cause of those outbreaks is

			 intentional human action or natural in origin.

				(3)To enhance the

			 training of public health professionals and epidemiologists from eligible

			 developing countries in advanced Internet-based disease and syndrome

			 surveillance systems, in addition to traditional epidemiology methods, so that

			 such professionals and epidemiologists may better detect, diagnose, and contain

			 infectious disease outbreaks, especially such outbreaks caused by the pathogens

			 that may be likely to be used in a biological weapons attack.

				(4)To provide

			 assistance to developing countries to purchase appropriate communications

			 equipment and information technology to detect, analyze, and report biological

			 threats, including—

					(A)relevant computer

			 equipment, Internet connectivity mechanisms, and telephone-based applications

			 to effectively gather, analyze, and transmit public health information for

			 infectious disease surveillance and diagnosis; and

					(B)appropriate

			 computer equipment and Internet connectivity mechanisms—

						(i)to

			 facilitate the exchange of Geographic Information Systems-based disease and

			 syndrome surveillance information; and

						(ii)to

			 effectively gather, analyze, and transmit public health information for

			 infectious disease surveillance and diagnosis.

						(5)To make available

			 greater numbers of public health professionals who are employed by the

			 Government of the United States to international regional and international

			 health organizations, international regional and international health networks,

			 and United States diplomatic missions, as appropriate.

				(6)To expand the

			 training and outreach activities of United States laboratories located in

			 foreign countries, including the Centers for Disease Control and Prevention or

			 Department of Defense laboratories, to enhance the public health capabilities

			 of developing countries.

				(7)To provide

			 appropriate technical assistance to existing international regional and

			 international health networks and, as appropriate, seed money for new

			 international regional and international networks.

				3.DefinitionsIn this Act:

			(1)Eligible

			 developing countryThe term eligible developing

			 country means any developing country that—

				(A)has agreed to the

			 objective of fully complying with requirements of the World Health Organization

			 on reporting public health information on outbreaks of infectious

			 diseases;

				(B)has not been

			 determined by the Secretary, for purposes of section 40 of the

			 Arms Export Control Act (22 U.S.C.

			 2780), section 620A of the Foreign Assistance

			 Act of 1961 (22 U.S.C. 2371), or section 6(j) of the

			 Export Administration Act of 1979

			 (as in effect pursuant to the International Emergency Economic Powers Act; 50

			 U.S.C. 1701 et seq.), to have repeatedly provided support for acts of

			 international terrorism, unless the Secretary exercises a waiver certifying

			 that it is in the national interest of the United States to provide assistance

			 under the provisions of this Act; and

				(C)is a party to the

			 Convention on the Prohibition of the Development, Production and Stockpiling of

			 Bacteriological (Biological) and Toxin Weapons and on Their Destruction, done

			 at Washington, London, and Moscow April 10, 1972 (26 UST 583).

				(2)Eligible

			 nationalThe term eligible national means any

			 citizen or national of an eligible developing country who—

				(A)does not have a

			 criminal background;

				(B)is not on any

			 immigration or other United States watch list; and

				(C)is not affiliated

			 with any foreign terrorist organization.

				(3)International

			 health organizationThe term international health

			 organization includes the World Health Organization, regional offices of

			 the World Health Organization, and international health organizations, such as

			 the Pan American Health Organization.

			(4)LaboratoryThe

			 term laboratory means a facility for the biological,

			 microbiological, serological, chemical, immuno-hematological, hematological,

			 biophysical, cytological, pathological, or other medical examination of

			 materials derived from the human body for the purpose of providing information

			 for the diagnosis, prevention, or treatment of any disease or impairment of, or

			 the assessment of the health of, human beings.

			(5)SecretaryUnless

			 otherwise provided, the term Secretary means the Secretary of

			 State.

			(6)Disease and

			 syndrome surveillanceThe term disease and syndrome

			 surveillance means the recording of clinician-reported symptoms (patient

			 complaints) and signs (derived from physical examination and laboratory data)

			 combined with simple geographic locators to track the emergence of a disease in

			 a population.

			4.Eligibility for

			 assistance

			(a)In

			 generalExcept as provided in

			 subsection (b), assistance may be provided to an eligible developing country

			 under any provision of this Act only if the government of the eligible

			 developing country—

				(1)permits personnel from the World Health

			 Organization and the Centers for Disease Control and Prevention to investigate

			 outbreaks of infectious diseases within the borders of such country; and

				(2)provides pathogen surveillance data to the

			 appropriate agencies and departments of the United States and to international

			 health organizations.

				(b)WaiverThe

			 Secretary may waive the prohibition set out in subsection (a) if the Secretary

			 determines that it is in the national interest of the United States to provide

			 such a waiver.

			5.Restriction

			(a) In

			 generalNotwithstanding any other provision of this Act, no

			 foreign national participating in a program authorized under this Act shall

			 have access, during the course of such participation, to a select agent or

			 toxin described in section 73.4 of title 42, Code of Federal Regulations (or

			 any corresponding similar regulation) or an overlap select agent or toxin

			 described in section 73.5 of such title (or any corresponding similar

			 regulation) that may be used as, or in, a biological weapon, except in a

			 supervised and controlled setting.

			(b)Relationship to

			 regulationsThe restriction set out in subsection (a) may not be

			 construed to limit the ability of the Secretary of Health and Human Services to

			 prescribe, through regulation, standards for the handling of a select agent or

			 toxin or an overlap select agent or toxin described in such subsection.

			6.Fellowship

			 program

			(a)EstablishmentThere

			 is established a fellowship program under which the Secretary, in consultation

			 with the Secretary of Health and Human Services and subject to the availability

			 of appropriations, shall award fellowships to eligible nationals to pursue

			 public health education or training, as follows:

				(1)Master of

			 public health degreeGraduate courses of study leading to a

			 master of public health degree with a concentration in epidemiology from an

			 institution of higher education in the United States with a Center for Public

			 Health Preparedness, as determined by the Director of the Centers for Disease

			 Control and Prevention.

				(2)Advanced public

			 health epidemiology trainingAdvanced public health training in

			 epidemiology for public health professionals from eligible developing countries

			 to be carried out at the Centers for Disease Control and Prevention, an

			 appropriate facility of a State, or an appropriate facility of another agency

			 or department of the United States (other than a facility of the Department of

			 Defense or a national laboratory of the Department of Energy) for a period of

			 not less than 6 months or more than 12 months.

				(b)Specialization

			 in bioterrorismIn addition to the education or training

			 specified in subsection (a), each recipient of a fellowship under this section

			 (in this section referred to as a fellow) may take courses of

			 study at the Centers for Disease Control and Prevention or at an equivalent

			 facility on diagnosis and containment of likely bioterrorism agents.

			(c)Fellowship

			 agreement

				(1)In

			 generalA fellow shall enter into an agreement with the Secretary

			 under which the fellow agrees—

					(A)to maintain

			 satisfactory academic progress, as determined in accordance with regulations

			 issued by the Secretary and confirmed in regularly scheduled updates to the

			 Secretary from the institution providing the education or training on the

			 progress of the fellow’s education or training;

					(B)upon completion

			 of such education or training, to return to the fellow’s country of nationality

			 or last habitual residence (so long as it is an eligible developing country)

			 and complete at least 4 years of employment in a public health position in the

			 government or a nongovernmental, not-for-profit entity in that country or, with

			 the approval of the Secretary, complete part or all of this requirement through

			 service with an international health organization without geographic

			 restriction; and

					(C)that, if the

			 fellow is unable to meet the requirements described in subparagraph (A) or (B),

			 the fellow shall reimburse the United States for the value of the assistance

			 provided to the fellow under the fellowship program, together with interest at

			 a rate that—

						(i)is

			 determined in accordance with regulations issued by the Secretary; and

						(ii)is

			 not higher than the rate generally applied in connection with other Federal

			 loans.

						(2)WaiversThe

			 Secretary may waive the application of subparagraph (B) or (C) of paragraph (1)

			 if the Secretary determines that it is in the national interest of the United

			 States to provide such a waiver.

				(d)AgreementThe

			 Secretary, in consultation with the Secretary of Health and Human Services, is

			 authorized to enter into an agreement with the government of an eligible

			 developing country under which such government agrees—

				(1)to establish a

			 procedure for the nomination of eligible nationals for fellowships under this

			 section;

				(2)to guarantee that

			 a fellow will be offered a professional public health position within the

			 developing country upon completion of the fellow’s studies; and

				(3)to submit to the

			 Secretary a certification stating that a fellow has concluded the minimum

			 period of employment in a public health position required by the fellowship

			 agreement, including an explanation of how the requirement was met.

				(e)Participation

			 of United States citizensOn a case-by-case basis, the Secretary

			 may provide for the participation of a citizen of the United States in the

			 fellowship program under the provisions of this section if—

				(1)the Secretary

			 determines that it is in the national interest of the United States to provide

			 for such participation; and

				(2)the citizen of

			 the United States agrees to complete, at the conclusion of such participation,

			 at least 5 years of employment in a public health position in an eligible

			 developing country or at an international health organization.

				(f)Use of existing

			 programsThe Secretary, with the concurrence of the Secretary of

			 Health and Human Services, may elect to use existing programs of the Department

			 of Health and Human Services to provide the education and training described in

			 subsection (a) if the requirements of subsections (b), (c), and (d) will be

			 substantially met under such existing programs.

			7.In-country

			 training in laboratory techniques and disease and syndrome

			 surveillance

			(a)Laboratory

			 techniques

				(1)In

			 generalThe Secretary, after consultation with the Secretary of

			 Health and Human Services and in conjunction with the Director of the Centers

			 for Disease Control and Prevention and the Secretary of Defense, and subject to

			 the availability of appropriations, shall provide assistance for short training

			 courses for eligible nationals who are laboratory technicians or other public

			 health personnel in laboratory techniques relating to the identification,

			 diagnosis, and tracking of pathogens responsible for possible infectious

			 disease outbreaks.

				(2)LocationThe

			 training described in paragraph (1) shall be held outside the United States and

			 may be conducted in facilities of the Centers for Disease Control and

			 Prevention located in foreign countries or in Overseas Medical Research Units

			 of the Department of Defense, as appropriate.

				(3)Coordination

			 with existing programsThe Secretary shall coordinate the

			 training described in paragraph (1), where appropriate, with existing programs

			 and activities of international health organizations.

				(b)Disease and

			 syndrome surveillance

				(1)In

			 generalThe Secretary, after consultation with the Secretary of

			 Health and Human Services and in conjunction with the Director of the Centers

			 for Disease Control and Prevention and the Secretary of Defense and subject to

			 the availability of appropriations, shall establish and provide assistance for

			 short training courses for eligible nationals who are health care providers or

			 other public health personnel in techniques of disease and syndrome

			 surveillance reporting and rapid analysis of syndrome information using

			 Geographic Information System (GIS) tools.

				(2)LocationThe

			 training described in paragraph (1) shall be conducted via the Internet or in

			 appropriate facilities located in a foreign country, as determined by the

			 Secretary.

				(3)Coordination

			 with existing programsThe Secretary shall coordinate the

			 training described in paragraph (1), where appropriate, with existing programs

			 and activities of international regional and international health

			 organizations.

				8.Assistance for

			 the purchase and maintenance of public health laboratory equipment and

			 supplies

			(a)AuthorizationThe

			 President is authorized to provide, on such terms and conditions as the

			 President may determine, assistance to eligible developing countries to

			 purchase and maintain the public health laboratory equipment and supplies

			 described in subsection (b).

			(b)Equipment and

			 supplies coveredThe equipment and supplies described in this

			 subsection are equipment and supplies that are—

				(1)appropriate, to

			 the extent possible, for use in the intended geographic area;

				(2)necessary to

			 collect, analyze, and identify expeditiously a broad array of pathogens,

			 including mutant strains, which may cause disease outbreaks or may be used in a

			 biological weapon;

				(3)compatible with

			 general standards set forth by the World Health Organization and, as

			 appropriate, the Centers for Disease Control and Prevention, to ensure

			 interoperability with international regional and international public health

			 networks; and

				(4)not defense

			 articles, defense services, or training, as such terms are defined in the

			 Arms Export Control Act (22 U.S.C.

			 2751 et seq.).

				(c)Rule of

			 constructionNothing in this section shall be construed to exempt

			 the exporting of goods and technology from compliance with applicable

			 provisions of the Export Administration Act of

			 1979 (as in effect pursuant to the International Emergency Economic

			 Powers Act; 50 U.S.C. 1701 et seq.).

			(d)LimitationAmounts

			 appropriated to carry out this section shall not be made available for the

			 purchase from a foreign country of equipment or supplies that, if made in the

			 United States, would be subject to the Arms

			 Export Control Act (22 U.S.C. 2751 et seq.) or likely be barred or

			 subject to special conditions under the Export

			 Administration Act of 1979 (as in effect pursuant to the

			 International Emergency Economic Powers Act; 50 U.S.C. 1701 et seq.).

			(e)Procurement

			 preferenceIn the use of grant funds authorized under subsection

			 (a), preference should be given to the purchase of equipment and supplies of

			 United States manufacture. The use of amounts appropriated to carry out this

			 section shall be subject to section 604 of the Foreign Assistance Act of 1961 (22 U.S.C.

			 2354).

			(f)Country

			 commitmentsThe assistance provided under this section for

			 equipment and supplies may be provided only if the eligible developing country

			 that receives such equipment and supplies agrees to provide the infrastructure,

			 technical personnel, and other resources required to house, maintain, support,

			 secure, and maximize use of such equipment and supplies.

			9.Assistance for

			 improved communication of public health information

			(a)Assistance for

			 purchase of communication equipment and information

			 technologyThe President is authorized to provide, on such terms

			 and conditions as the President may determine, assistance to eligible

			 developing countries to purchase and maintain the communications equipment and

			 information technology described in subsection (b), and the supporting

			 equipment, necessary to effectively collect, analyze, and transmit public

			 health information.

			(b)Covered

			 equipmentThe communications equipment and information technology

			 described in this subsection are communications equipment and information

			 technology that—

				(1)are suitable for

			 use under the particular conditions of the area of intended use;

				(2)meet the

			 standards set forth by the World Health Organization and, as appropriate, the

			 Secretary of Health and Human Services, to ensure interoperability with like

			 equipment of other countries and international organizations; and

				(3)are not defense

			 articles, defense services, or training, as those terms are defined in the

			 Arms Export Control Act (22 U.S.C.

			 2751 et seq.).

				(c)Rule of

			 constructionNothing in this section shall be construed to exempt

			 the exporting of goods and technology from compliance with applicable

			 provisions of the Export Administration Act of

			 1979 (as in effect pursuant to the International Emergency Economic

			 Powers Act; 50 U.S.C. 1701 et seq.).

			(d)LimitationAmounts

			 appropriated to carry out this section shall not be made available for the

			 purchase from a foreign country of communications equipment or information

			 technology that, if made in the United States, would be subject to the

			 Arms Export Control Act (22 U.S.C.

			 2751 et seq.) or likely be barred or subject to special conditions under the

			 Export Administration Act of 1979

			 (as in effect pursuant to the International Emergency Economic Powers Act; 50

			 U.S.C. 1701 et seq.).

			(e)Procurement

			 preferenceIn the use of grant funds under subsection (a),

			 preference should be given to the purchase of communications equipment and

			 information technology of United States manufacture. The use of amounts

			 appropriated to carry out this section shall be subject to section 604 of the

			 Foreign Assistance Act of 1961 (22

			 U.S.C. 2354).

			(f)Assistance for

			 standardization of reportingThe President is authorized to

			 provide, on such terms and conditions as the President may determine, technical

			 assistance and grant assistance to international health organizations to

			 facilitate standardization in the reporting of public health information

			 between and among developing countries and international health

			 organizations.

			(g)Country

			 commitmentsThe assistance provided under this section for

			 communications equipment and information technology may be provided only if the

			 eligible developing country that receives such equipment and technology agrees

			 to provide the infrastructure, technical personnel, and other resources

			 required to house, maintain, support, secure, and maximize use of such

			 equipment and technology.

			10.Assignment of

			 public health personnel to United States missions and international

			 organizations

			(a)In

			 generalUpon the request of the chief of a diplomatic mission of

			 the United States or of the head of an international regional or international

			 health organization, and with the concurrence of the Secretary and of the

			 employee concerned, the head of an agency or department of the United States

			 may assign to the mission or the organization any officer or employee of the

			 agency or department that occupies a public health position within the agency

			 or department for the purpose of enhancing disease and pathogen surveillance

			 efforts in developing countries.

			(b)ReimbursementThe

			 costs incurred by an agency or department of the United States by reason of the

			 detail of personnel under subsection (a) may be reimbursed to that agency or

			 department out of the applicable appropriations account of the Department of

			 State if the Secretary determines that the agency or department may otherwise

			 be unable to assign such personnel on a non-reimbursable basis.

			11.Expansion of

			 certain United States Government laboratories abroad

			(a)In

			 generalSubject to the availability of appropriations, the

			 Director of the Centers for Disease Control and Prevention and the Secretary of

			 Defense shall each—

				(1)increase the

			 number of personnel assigned to laboratories of the Centers for Disease Control

			 and Prevention or the Department of Defense, as appropriate, located in

			 eligible developing countries that conduct research and other activities with

			 respect to infectious diseases; and

				(2)expand the

			 operations of such laboratories, especially with respect to the implementation

			 of on-site training of foreign nationals and activities affecting the region in

			 which the country is located.

				(b)Cooperation and

			 coordination between laboratoriesSubsection (a) shall be carried

			 out in such a manner as to foster cooperation and avoid duplication between and

			 among laboratories.

			(c)Relation to

			 core missions and securityThe expansion of the operations of the

			 laboratories of the Centers for Disease Control and Prevention or the

			 Department of Defense located in foreign countries under this section may

			 not—

				(1)detract from the

			 established core missions of the laboratories; or

				(2)compromise the

			 security of those laboratories, as well as their research, equipment,

			 expertise, and materials.

				12.Assistance for

			 international health networks and expansion of Field Epidemiology Training

			 Programs

			(a)AuthorityThe

			 President is authorized, on such terms and conditions as the President may

			 determine, to provide assistance for the purposes of—

				(1)enhancing the

			 surveillance and reporting capabilities for the World Health Organization and

			 existing international regional and international health networks; and

				(2)developing new

			 international regional and international health networks.

				(b)Expansion of

			 Field Epidemiology Training ProgramsThe Secretary of Health and

			 Human Services is authorized to establish new country or regional international

			 Field Epidemiology Training Programs in eligible developing countries.

			13.Foreign

			 biological threat detection and warning

			(a)In

			 generalThe President shall establish the Office of Foreign

			 Biological Threat Detection and Warning within either the Department of

			 Defense, the Central Intelligence Agency, or the Centers for Disease Control

			 and Prevention with the technical ability to conduct event detection and rapid

			 threat assessment related to biological threats in foreign countries.

			(b)PurposesThe

			 purposes of the Office of Foreign Biological Threat Detection and Warning shall

			 be—

				(1)to integrate

			 public health, medical, agricultural, societal, and intelligence indications

			 and warnings to identify in advance the emergence of a transnational biological

			 threat;

				(2)to provide rapid

			 threat assessment capability to the appropriate agencies or departments of the

			 United States that is not dependent on access to—

					(A)a specific

			 biological agent;

					(B)the area in which

			 such agent is present; or

					(C)information

			 related to the means of introduction of such agent; and

					(3)to build the

			 information visibility and decision support activities required for appropriate

			 and timely information distribution and threat response.

				(c)TechnologyThe

			 Office of Foreign Biological Threat Detection and Warning shall employ

			 technologies similar to, but no less capable than, those used by the

			 Intelligence Technology Innovation Center (ITIC) within the Directorate of

			 Science and Technology of the Central Intelligence Agency to conduct real-time,

			 prospective, automated threat assessments that employ social disruption

			 factors.

			(d)Event detection

			 definedIn this section, the term event detection

			 refers to the real-time and rapid recognition of a possible biological event

			 that has appeared in a community and that could have national security

			 implications, regardless of whether the event is caused by natural, accidental,

			 or intentional means and includes scrutiny of such possible biological event by

			 analysts utilizing classified and unclassified information.

			14.ReportsNot later than 90 days after the date of

			 enactment of this Act, the Secretary, in conjunction with the Secretary of

			 Health and Human Services and the Secretary of Defense, shall submit to

			 Congress a report on the implementation of programs under this Act, including

			 an estimate of the level of funding required to carry out such programs at a

			 sufficient level.

		15.Authorization

			 of appropriations

			(a)Authorization

			 of appropriationsSubject to subsection (c), there is authorized

			 to be appropriated for fiscal year 2006 such sums as may be necessary to carry

			 out this Act.

			(b)Availability of

			 fundsThe amount appropriated pursuant to subsection (a) is

			 authorized to remain available until expended.

			(c)Limitation on

			 obligation of fundsNot more than 10 percent of the amount

			 appropriated pursuant to subsection (a) may be obligated before the date on

			 which a report is submitted, or required to be submitted, whichever first

			 occurs, under section 14.

			

